The appeal from the order of fact-finding and disposition dated June 23, 2010, must be dismissed in light of an order of the Family Court, Suffolk County, dated November 10, 2010, entered in a related custody proceeding, which vacated all orders *543entered with respect to this neglect proceeding. In addition, the appeal from the order of protection must also be dismissed in light of an order of the Family Court, Suffolk County, dated September 27,' 2010, which vacated that order of protection. This Court may, in general, take judicial notice of matters of public record (see e.g. Hunter v New York, Ontario & W. R.R. Co., 116 NY 615, 621 [1889]; Matter of Scuderi [Scuderi], 247 AD2d 393 [1998]; High v City of White Plains, 227 AD2d 525 [1996]; Matter of Chasalow v Board of Assessors of County of Nassau, 176 AD2d 800 [1991]). Since the order dated November 10, 2010, vacated the order which made a finding of neglect and awarded the father custody of the child, and the order dated September 27, 2010, vacated the order of protection, the mother’s appeals have been rendered academic. Dillon, J.P., Eng, Sgroi and Miller, JJ., concur.